Citation Nr: 0321349	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  00-02 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Determination of a proper initial rating for hemorrhoids, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel

INTRODUCTION

The veteran served on active duty from June 1978 to June 
1998.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota, which established service 
connection for hemorrhoids, and by which an initial 10 
percent disability rating was ultimately assigned, effective 
from July 1, 1998.  Following receipt of the veteran's timely 
appeal, in May 2001 the Board remanded the case back to the 
RO in order that the veteran could be afforded a proper 
rating examination in order to assess the severity of his 
hemorrhoids while in an active phase.  The requested 
examination was conducted, but the veteran's symptoms were 
found to be minimal at that time.  The Board subsequently 
determined that the RO failed to comply with the directives 
contained in its May 2001 Remand, in that the examination was 
not conducted when the veteran's hemorrhoids were in an 
active phase.  

Accordingly, pursuant to the authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2), the Board undertook to conduct further 
development internally in November 2002.  The Board's 
internal development team scheduled the veteran to undergo an 
examination which was subsequently conducted in May 2003.  
Since the time that the evidentiary development was 
undertaken, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit issued a decision which 
essentially precludes the Board, absent a signed waiver, from 
adjudicating an appeal in which further evidentiary 
development has been undertaken following review by the 
agency of original jurisdiction.  Such is particularly 
applicable where there may be some question as to whether or 
not the newly developed evidence would allow for a full grant 
of the benefits sought.  See Disabled American Veterans, et. 
al. v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -
7316 (Fed. Cir. May 1, 2003).  Accordingly, this case must be 
remanded back to the RO in order that the above-captioned 
issue can be adjudicated by the agency of original 
jurisdiction.  Further, as will be discussed below, the 
directives contained in the Board's March 2000 Remand as well 
as the directives contained in the November 2002 Development 
Memorandum have not been complied with.  Therefore, further 
evidentiary development must be undertaken in order to ensure 
that the veteran is afforded all due process to which he is 
entitled.  


REMAND

The veteran presently contends that the severity of his now 
service-connected hemorrhoids is greater than the initially 
assigned 10 percent disability evaluation.  He therefore 
asserts that assignment of an initial evaluation in excess of 
10 percent for hemorrhoids is warranted.  

As noted, in May 2001, the Board remanded the case back to 
the RO in order that the veteran could be afforded a VA 
rating examination scheduled to be conducted during an active 
phase of his hemorrhoids.  A rating examination was conducted 
in June 2001, but the veteran was found to have only mild 
symptoms at that time, and the veteran and his service 
representative then maintained that the examination was not 
conducted during an active phase.  Accordingly, in November 
2002 the Board undertook internal development pursuant to 
authority then in effect in order to assist the veteran in 
developing evidence necessary to substantiate his claim.  

In that regard, the Board issued a Development Memorandum in 
November 2002 in which the veteran was to be scheduled to 
undergo an additional VA rating examination to evaluate the 
severity of his hemorrhoids during an active phase of that 
disorder.  In the Memorandum, the Board emphasized that the 
examination was to be conducted during an active phase of his 
hemorrhoids, and directed that the veteran be provided notice 
of such requirement.  The VA sent the veteran a letter dated 
in April 2003 advising him of the scheduled examination and 
of the need to identify any and all health care providers who 
had rendered treatment for hemorrhoids from June 1998.  The 
veteran was not advised to indicate when his hemorrhoids were 
in an active phase, however.  

The veteran underwent the requested VA rating examination 
which was conducted in May 2003, but no hemorrhoids were 
found at that time.  The examiner noted the VA's failure to 
advise the veteran of the need to be scheduled to be examined 
when the hemorrhoids were in an active phase, and observed 
that the veteran was only shown to have some external 
hemorrhoids but none internally.  The examiner further 
observed that the examination was not conducted when the 
veteran's hemorrhoids were in an active phase, and noted that 
the examination results would have been different had the 
examination been conducted during an active phase.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271.  The action taken by the RO does 
not fully comply with the last remand instructions, and 
therefore another remand is required.  The Board finds that 
in order to ensure that its directives as contained in the 
May 2001 are complied with, the veteran must be scheduled to 
undergo a VA rating examination, conducted while his 
hemorrhoids are in an active phase.  

Upon completion of the foregoing, the RO should review the 
claims file and examination report to ensure that the 
directives as contained in this REMAND have been complied 
with.  Any necessary corrective action must be undertaken.  
After ensuring that all notice and duty to assist provisions 
as contained in the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107), have 
been met, the RO should readjudicate the issue of 
determination of a proper initial evaluation for hemorrhoids 
on the basis of all available evidence.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran, 
and request that he identify any and all 
health-care providers who have rendered 
treatment for his service-connected 
hemorrhoids dating from June 1998 to the 
present.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file any such 
identified records.  If no additional 
records have been identified or are 
otherwise unavailable, the RO should so 
indicate.  

2.  The veteran should be informed via 
letter of the need to identify a time 
when his service-connected hemorrhoids 
are in an active phase.  The veteran 
should be advised that failure to 
cooperate may have an adverse effect on 
his appeal.  

3.  The veteran should be scheduled to 
undergo a VA rating examination conducted 
by an appropriate medical specialist to 
determine the nature and severity of his 
hemorrhoids during an active phase of 
that disorder.  The examiner is requested 
to state whether or not the hemorrhoids 
are in an active phase at the time of the 
examination.  The veteran's claims file 
must be provided to the examiner for 
review in advance of the scheduled 
examination.  After reviewing the 
relevant medical evidence contained in 
the veteran's claims file, to include the 
service medical records and reports of VA 
rating examinations dated in May 1999, 
June 2001, and May 2003, and after 
conducting a clinical examination of the 
veteran, the examiner is requested to 
offer an opinion as to the severity of 
the veteran's hemorrhoids.  The examiner 
is requested to inquire of the veteran as 
to whether or not his hemorrhoids are in 
an "active phase," and to comment on 
whether the evidence supports the 
veteran's statements.  The examiner is 
requested to offer a complete rationale 
for any opinions offered in the 
typewritten examination report.  In 
addition, all opinions offered must be 
reconciled with any other relevant 
medical opinions of record.  

4.  Upon completion of the foregoing, the 
RO must review the examination report and 
notice letter to ensure compliance with 
the directives listed above.  Any 
necessary corrective action should be 
immediately undertaken.  The RO should 
then readjudicate the issue of 
entitlement to an initial evaluation in 
excess of 10 percent for hemorrhoids on 
the basis of all available evidence.  If 
the determination remains unfavorable to 
the veteran, he and his service 
representative should be provided with a 
supplemental statement of the case 
setting forth all relevant statutes and 
regulations governing his appeal.  The 
veteran and his service representative 
must be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence or argument he desires to have considered in 
connection with the current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




